The opinion of the Court was by
Whitman C. J.
— The declaration is on a bill of exchange, and against the defendant as acceptor. The defence set up, and principally relied upon, is, that the plaintiffs have not made sufficient proof of their being the lawful owners of the bill.
To make out their title, the plaintiffs claim through Messrs. Miller & Co.; to prove whose indorsement a witness was produced, who testified that the indorsement of Miller & Co. was in the handwriting of one Adams Daniels, w'ho belonged to that firm, the other members of which, as he stated, were J. R. Miller and I. K. Gilmore. This was prima facie proof of the indorsement, and of the title of the plaintiffs to the bill. And so long as the other members of the firm made no question of the efficacy of the ■ transfer, it would scarcely seem to be competent for the acceptor to question it. The only ground upon which the acceptor could lawfully refuse to pay the amount due on the bill to the plaintiffs, for want of title in them, is, that he might be liable to be called upon by the alleged indorsees to pay the same to them. Whenever the plaintiffs could show enough to obviate any such ground of apprehension, it would seem to .be no longer reasonable that the acceptor should refuse payment. In this case the plaintiffs, being the holders of the bill, is some evidence of their ownership ; insomuch that, if the defendant had paid them the amount of it, he would have been discharged from the payment of it to any one else. But, in an action upon the bill, the law has made it requisite, that the holders should prove-'the indorsement of it to them. The plaintiffs having so done in *27this case, to a common intent, it would seem to shift the burthen of proof upon the defendant, to show that, notwithstanding the plaintiffs are the apparent holders of the bill, and for aught that appears innocently, and notwithstanding that proof has been made, that the bill has been indorsed to them by one of the former owners of it, in the name of the firm, which he must bo considered as claiming to have a right to use ; yet, that his right so to do. is contested by the other individuals, who were jointly intrusted with him, so that the defendant, if he should pay the amount due on the bill to the plaintiffs, would still be liable to pay it again to the members of that- firm.
The evidence offered by him, and rejected by the Court, was not to that effect, ft no where appears, in his proposition, that any proof could be made, tending to show, that he was in danger of being called upon for payment by any one, other than the plaintiffs. This ground of defence therefore must fail him.
The next exception, taken to the ruling of the Court, is to the rejection of testimony, tending to prove a failure of consideration, a fact of which it was not pretended that the plaintiffs were conusant, when they purchased the bill; nor was there any offer to show that, when the bill came into their hands, it was overdue, or in any manner discredited.
The ruling of the Judge, therefore, in rejecting the testimony to this point, was unexceptionable.

Exceptions overruled and judgment on the verdict.